Citation Nr: 1029259	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-06 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an apportionment of the Veteran's benefits for the 
period from May 27, 2005 to January 28, 2006.  


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 








INTRODUCTION

The Veteran served on active duty from June 1963 to January 1964.  
The appellant is the Veteran's ex-spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Denver, Colorado, 
denying entitlement to the benefit currently sought on appeal.  
This claim was previously remanded by the Board in February 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant is seeking apportionment of the Veteran's 
compensation benefits from the date of her claim in May 2005 
through the date of her divorce from the Veteran in January 2006.  
This claim was previously remanded by the Board in February 2009 
so that the Veteran could be notified of the content of the 
appellant's Substantive Appeal, as required under 38 C.F.R. § 
19.102 (2009), applicable to contested claims.  

The record contains a letter prepared by the Appeals Management 
Center (AMC) in April 2010 that notes that the actions requested 
in the February 2009 Board remand had not yet been undertaken.  A 
document sent to the Unites States Postal Service, apparently 
inquiring about the appellant's address, is of record, but it is 
not clear whether the AMC attempted further action to communicate 
with the appellant following the address inquiry.  However, the 
record contains a letter dated June 2010 informing the appellant 
that her claim had been returned to the Board's docket, even 
though there is no evidence of record demonstrating that the 
Veteran was notified of the content of the appellant's 
Substantive Appeal.  As it appears that none of the actions 
specified in the remand have yet to be undertaken, further remand 
is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that the actions of 
the February 2009 Board remand have been 
undertaken.  Specifically, review the claims 
file and ensure that all contested claims 
procedures under 38 C.F.R. §§ 19.100, 19.101, 
and 19.102 have been followed.  The Veteran 
must be notified of the content of the 
appellant's March 2007 Substantive Appeal, 
including her two pages of argument, and 
given the opportunity to respond thereto.  If 
the Veteran has in fact already been notified 
of the content of the appellant's March 2007 
Substantive Appeal, then a copy of the notice 
provided to the Veteran, along with any 
response received from the Veteran, should be 
incorporated into the claims file.  

2.  After allowing the Veteran the 
appropriate time to respond, readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, she 
should be furnished a supplemental statement 
of the case (SSOC) which addresses all 
evidence associated with the claims file 
since the last statement of the case.  The 
appellant should be afforded the applicable 
time period in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


